Citation Nr: 1623829	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel
INTRODUCTION

The Veteran had active service from July 1973 to June 1976 with additional Army National Guard service from July 1976 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In June 2012, the Veteran testified before the undersigned sitting at the RO.  The transcript of that hearing is of record.

By way of procedural background, this case was originally before the Board in November 2012.  In November 2012, the Board reopened the previously denied claims of service connection for a low back disability and a neck disability and remanded the newly reopened claims for additional development on the merits. These issues were again before the Board in September 2014, when the Board denied entitlement to service connection for a low back disability and a neck disability.  

The Veteran appealed the denial of entitlement to service connection for a low back disability and a neck disability to the United States Court of Appeals for Veterans Claims (Court), which in July 2015, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the JMR.

The issues on appeal were then remanded by the Board in October 2015.  For the reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In the October 2015 remand directive, the Board instructed the AOJ, in pertinent part, to (1) contact the Alabama National Guard to obtain all the Veteran's service treatment records; and (2) enter in the record a formal determination, pursuant to 
38 C.F.R. § 3.159(c)(2) (2015), if it was determined that the Alabama National Guard records or information did not exist or that efforts to obtain them would be futile. 

In November 2015, the AOJ sent a letter to the Alabama Adjutant General.  Later that same month, a telephonic response was received by the AOJ which indicated that the Veteran's Alabama National Guard service treatment records could not be located.  In a December 2015 correspondence, the AOJ informed the Veteran of the efforts that had been made to locate his service treatment records, to include the response from the Alabama Adjutant General.  The letter also informed the Veteran that he was to submit any other relevant evidence or information that he thought would support the claims, to include buddy statements. 

The AOJ issues a supplemental statement of the case (SSOC) on December 14, 2015.

Also on December 14, 2015, the Veteran submitted a statement via facsimile, which indicated that, in 1978, he had been treated for a neck injury at Camp Blanding, Florida.  The Veteran specifically noted that treatment records should be obtainable at Camp Blanding.  It does not appear that the December 2015 SSOC considered this statement from the Veteran and it does not appear that efforts were made to obtain records from Camp Blanding.

Further, and also subsequent to the most recent SSOC, the Veteran submitted a January 2016 statement indicating that, while stationed at Fort Campbell, he injured his back playing basketball.  He also reiterated that in 1978 he injured his neck at Camp Blanding and stated that he was placed on bed rest for the remaining time at Camp Blanding.  

The evidence also includes January 2016 buddy statements from fellow service-members indicating that they had knowledge of the Veteran's injuries to his back at Fort Campbell and neck at Camp Blanding.  

The Board finds that all appropriate efforts should be made to obtain any treatment records from Fort Campbell and Camp Blanding.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate all relevant treatment records from Fort Campbell and Camp Blanding from July 1973 to July 1978.  If any requested records are not available, or if the search for any such records otherwise yields negative results, the Veteran and his representative should be notified and the record clearly documented.

2.  Upon completion of the above requested development and any additional development deemed appropriate, to include providing a VA examination if warranted based on the evidence developed during remand, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case, and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




